Case 21-12012-abl Doc1 Entered 04/21/21 13:54:58 Pagei1of11

dentify your case bate Sots

Fillin ths rformation tc

 

United States Bankruptcy Court for the:

 

  

j ‘h ge \ . n4 sp 4 9 5
Lis Vecs vistict or A} ELADA oy SPR ZL Ad il
Case number (if: Chapter you are filing under.
& Chapter 7 co -
) Chapter 11 ve 73
QO Chapter 12 “A ee
O Chapter 13 () Check if this is an

amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debfor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

04/20

 

EERE seme voor

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
Write the name that is on your
, ve Pamell
identification (for example. First name First name
your driver's license or SR
passport). Middle name Middle name
Bring your picture Colvin
identification to your meeting —Last name Last name
with the trustee.
Suffix (Sr., Jr, IL MD Suffix (Sr., Jr, i, HD
2. All other names you
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security wa - xx -_0 5 9 0 WK Ke
number or federal OR OR
individual Taxpayer
Identification number 9xx - xe Sm - mm -
(ITIN)
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Case 21-12012-abl Doc1 Entered 04/21/21 13:54:58 Page 2 of 11

 

 

pebtr1 -Pamell Sr Colvin Case number 7 moun)
First Name Middle Name Last Name
About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the fast 8 years

Include trade names and
doing business as names

5. Where you live

6. Why you are choosing
this district to file for
bankruptcy

Official Form 101

(2 | have not used any business names or EINs.

C) I have not used any business names or EINs.

 

 

 

 

Business name Business name
Business name Business name
EN  -—t—<“itOSOOOOOOOOOO EN”
EN EN OOO

6681 Tara Ave

 

Number Street

 

 

Las VegaS Nv 89146
City State ZIP Code
Clark
County

 

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

Number Street

 

P.O. Box

 

City State ZIP Code

Check one:

Hi Over the last 180 days before fiting this petition,
| have lived in this district longer than in any
other district.

(Q] i have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

If Debtor 2 lives at a different address:

 

Number Street

 

 

City State ZIP Code

 

County

if Debtor 2's mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

 

P.O. Box

 

City State ZIP Code

Check one:
C) Over the last 180 days before filing this petition,
1 have lived in this district longer than in any

(2 | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 2
Debtor 1

Case 21-12012-abl

Parnell Sr
First Name Maddie Name

Doc 1 Entered 04/21/21 13:54:58 Page 3of11

Colvin

Last Name

Case number (7 mown)

Teli the Court About Your Bankruptcy Case

v.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

40. Are any bankruptcy

11.

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

4 Chapter 7

(i Chapter 11
C1 Chapter 12
(3 Chapter 13

QC) | will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attomey is
submitting your payment on your behalf, your attomey may pay with a credit card or check
with a pre-printed address.

C2 I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

i | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

(4 No
Cl Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD /YYYY
District When Case numb
MM/ DD/YYYY
i No
OQ Yes. Debtor Relationship to you
District When Case number, if known.
MM/OD /YYYY
Debtor Relationship to you
District When Case number, if known
MM/DD/YYYY
CINo. Goto line 12.
i Yes. Has your landlord obtained an eviction judgment against you?

(4 No. Go to kine 12.

C] Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
 

 

 

13. Are you filing under
Chapter 11 of the
Bankruptcy Code, and
are you a small business
debtor or a debtor as
defined by 11 U.S. C. §
1182(1)?

For a definition of smail
business debtor, see

11. U.S.C. § 101(51D).

Official Farm 104

 

 

 

 

Case 21-12012-abl Doc1 Entered 04/21/21 13:54:58 Page 4of11
Debtor 1 Pamell Sr Colvin Case number (7 sown)
First Name Maddie Name Last Name

FESR Report anout Any Businesses You Own as a Sole Proprietor
12, Are you a sole proprietor @ No. Go to Part 4.

of any full- or part-time

business? Q) Yes. Name and location of business

A sole proprietorship is a

business you operate as an 7 -

individual, and is not a Name of business, if any

separate legal entity such as

a corporation, partnership, or Number

if you have more than one

sole proprietorship, use a

separate sheet and attach it

to this petition. City State Z9P Code

Check the appropriate box to describe your business:

() Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
() Stockbroker (as defined in 11 U.S.C. § 101(53A))

C) Commodity Broker (as defined in 11 U.S.C. § 101(6))

OQ) None of the above

if you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor
choosing to proceed under Subchapter V so that it can set appropriate deadlines. lf you indicate that you
are a small business debtor or you are choosing to proceed under Subchapter V, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax retum or
if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)B).

No. | am not filing under Chapter 11.

CJ No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
the Bankruptcy Code.

U) Yes. | am filing under Chapter 11, | am a small business debtor according to the definition in the Bankruptcy
Code, and | do not choose to proceed under Subchapter V of Chapter 11.

QC) Yes. |. am filing under Chapter 11, | am a debtor according to the definition in § 1182(1) of the
Bankruptcy Code, and | choose to proceed under Subchapter V of Chapter 11.

Voluntary Petitinn for Individual Filinn for Ranknintey
Case 21-12012-abl Doc1 Entered 04/21/21 13:54:58 Page 5of11

Debtor 1 Pamell Sr

First Name Middle Name

Colvin Case number (¢ ionn}
Last Name

ae Report if You Own or Have Any Hazardous Property or Any Property That Needs hmmediate Attention

 

14. Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Official Farm 101

id No
OO) Yes.

 

 

 

 

 

 

 

What is the hazard?
If immediate attention is needed, why is it needed?
Where is the property?
Number Street
City State ZIP Code
Vohintary Patitinn for Individuals Filina far Rankrintev nane §
Case 21-12012-abl

Debtor 1 Parmell

Sr
Fiest Name Maddie Name

Colvin
Last Name

Doc 1 Entered 04/21/21 13:54:58 Page 6of11

Case number (7 own),

Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

tf you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

(C) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and 1 received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(C2 I received a briefing from an approved credit
counseling agency within the 180 days before 1
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

i | certify that | asked for credit counseting
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
May be dismissed.

Any extension of the 30-day deadiine is granted
only for cause and is limited to a maxamum of 15
days.

C] | am not required to receive a briefing about
credit counseling because of:

a Incapacity. { have a mental iliness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

OQ) Disability, My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after |
reasonably tried to do so.

U) Active duty. | am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a

briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

(1 received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(1 I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but I do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

U2 | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
stil receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
May be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a madmum of 15

(J |. am not required to receive a briefing about
credit counseling because of:

Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

QO) Active duty. | am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 6
Case 21-12012-abl

Debtor 1 Parnell

Sr
First Name Middle Name

lies Answer These Questions for Reporting Purposes

Colvin

Case number (7 known)

Doc 1 Entered 04/21/21 13:54:58 Page 7 of 11

 

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

iewee Sign Below

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

(C) No. Go to fine 16b.
Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

1 No. Go to line 16c.
CD Yes. Go to fine 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

(2 No. | am not filing under Chapter 7. Go to line 18.

1 Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

J No
QO) ves

WG 1-49

U) 50-99
2 100-199
() 200-999

{2 $0-$50,000

(2 $50,001-$100,000
U2 $100,001-$500,000
C2 $500,001-$1 mittion

QC $0-$50,000

C2 $50,001-$100,000
(4 $100,001-$500,000
UO $500,001-$1 million

C) 1,000-5,000
(2 5,001-10,000
(J 10,001-25,000

C2 $1,000,001-$10 mition

(2 $10,000,001-$50 million
(J $50,000,001-$100 mition
CJ $100,000,001-$500 miftion

CJ $1,000,001-$10 mittion

C2 $10,000,001-$50 million
C2 $50,000,001-$100 miftion
CJ $100,000,001-$500 mifiion

C) 25,001-50,000
(2 50,001-100,000
CJ More than 100,000

C2 $500,000,001-$1 billion

CJ $1,000,000,001-$10 bilfion
C2 $10,000,000,001-$50 billion
C2 More than $50 billion

C3 $500,000,001-$1 bition

C2 $1,000,000,001-$10 bitfion
CI $10,000,000,001-$50 biffion
CU More than $50 billion

 

For you

Official Form 101

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | arm aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attomey to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

XPamell sr Colvin VA 7) S x

Signature of Debtor 1
Executed on 04/02/2021

 

Signature of Debtor 2

Executed on
MM / DD /IYYYY

MM / OD /YYYY

Voluntary Petition for Individuals Filing for Bankruptcy

page 7
Case 21-12012-abl Doc1 Entered 04/21/21 13:54:58 Page 8 of 11

Debtor 4 Parnell Colvin Case number (7 mown)___

Sr
First Name Middle Name Last Name

. |, the attomey for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibi
For your attorney, if you are 4, proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief “ay
represented by one available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S/C. § 342(b) and, in.a case in which § 707(b)(4D) applies, certify that | have no
if you are not represented knowledge inguil the information‘in
by an attomey, you do not
need to file this page. x

 
    

    

 

 

 

 

 

 

 

Printed name

Firm name

Number Street

City State ZIP Code
Contact phone Email address

Bar number State

Official Form 101 Valuntarv Petition for Individuals Filina for Bankruntev nane &
Case 21-12012-abl Doc1 Entered 04/21/21 13:54:58 Page 9of11

Debtor 4 Parnell Sr

First Name Middle Name

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attomey, you do not
need to file this page.

Official Form 101

Colvin Case number (7 mown)
last Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your nights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list ali your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. if you do not list a debt, the debt may not be discharged. If you do not list
property or property claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attomey, the court expects you to follow the rules as if you had
hired an attomey. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of

Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

L} No

id Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

(1 No

id Yes

Did you pay or agree to pay someone who is not an attomey to help you fill out your bankruptcy forms?
Wd No

O) Yes. Name of Person :
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attomey. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an

attorney may cause me to lose my rights if | do not property handle the case.
X pamell Sr__ Colvin Lip. dy x
F

 

 

Signature of Debtor 1 Signature of Debtor 2
Date 04/20/2021 Date
MM/DD /YYYY MM/ DD /YYYY
Cellphone (702) 287-6800 Cell phone
Email address PC681@YAHOO.COM Email address

 

Voluntary Petition for Individuals Filing for Bankruptcy page 9
Case 21-12012-abl Doc1 Entered 04/21/21 13:54:58 Page 10 of 11

Parnell Covin os April 20, 2021
6681 Tara Ave

Las Vegas, Nv 89146 -
Se EGP

SEALS

To whom it may concern | have made every effort to receive credit
counseling prior to me filling my petition . Due to me being laid off for
over a year | dont have the financial ability to pay for the course. |
have been looking for assistance to help me with payment.

kl be,

Parnell Colvin Sr
Case 21-12012-abl Doc1

NV ENERGY

6262 W. SAHARA

LAS VEGAS,NV 89146
702) 402-5555

LABORS UNION LOCAL 872
2345 RED ROCK ST

LAS VEGAS, NV

702) 452-4440

LAS VEGAS VALLEY WATER DISTRICT
1001 S. VALLEY VIEW BLVD

LAS VEGAS ,NV 89107

702) 870-2011

SOUTHWEST GAS

5241 SPRING MOUNTAIN RD
LAS VEGAS,NV 89150

702) 876-7011

REPUBLIC SERVICES

360 W.CHEYENNE AVE NORTH
LAS VEGAS, 89030

702) 984-5810

TAKO LLC
2411 TARAGATO AVE
HENDERSON, NV 89052

Cox

1400 LAKE HEARM DR.
ATLANTA, GA 30319
404) 843-5000

SPRINT / T-MOBILE HEADQUARTERS
6200 SPRINT PKWY

OVERLAND PARK,KS 66211
855-848-3280

DIRECTV HEADQUARTERS
2230 E.IMPERIAL HIGHWAY

EL SEGUNDO, CALIFORNIA 90245
1-800-531-5000

Entered 04/21/21 13:54:58 Page 11 of 11
